Per Cubiam : This was a proceeding, in the county court of JoDaviess county, for judgment against delinquent lands for taxes. The objections interposed were overruled, and final judgment rendered against the lands of contestant for the taxes due thereon. An appeal was prayed and allowed to the Supreme Court, but it was not perfected. On the 19th day of August, 1878, the objectors filed a transcript of the judgment and proceedings had in the county court, in this court. No writ of error or scire facias seems to have been issued, but the relator has appeared by counsel and filed a brief. We suppose it is the intention of the parties to treat the case as standing on error in this court, but we do not think the writ can be sustained. The transcript was not filed in this court until after the law establishing Appellate courts was in force, and since then this court has had frequent occasion to declare that this court has not jurisdiction, in the first instance, in this class of cases. The writ of error should have been sued out of the Appellate Court. Nor will the parties be permitted to stipulate that this court may entertain jurisdiction. Although no motion has been made for that purpose, this court, of its own motion, will dismiss the writ of error for want of jurisdiction, in the first instance, to hear the errors assigned. Writ of error dismissed.